Case 7:21-cr-00123-VB Document9 Filed 03/19/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

--- X
UNITED STATES OF AMERICA,
ORDER
Vv.
XAVIER ALEXANDER HAMILTON, 21 CR 123 (VB)
Defendant.
x

 

A status conference in this matter is scheduled for May 26, 2021, at 3:00 p.m. Because
of the current public health emergency, the Court will conduct the conference by telephone
conference call, provided that defendant waives his right to be physically present and consents to
appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1, By May 19, 2021, defense counsel shall advise the Court in writing as to whether
his client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendant shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567
Dated: March 19, 2021

White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
